Title: To James Madison from John Quincy Adams, 19 April 1811
From: Adams, John Quincy
To: Madison, James



Private
April 19 [1811]
Since I had the honor of writing you last on the 8th February I have been informed that a commission has been sent to Count Pahlen for a temporary mission to the court of Brazil and that an optional authority is given him to go there immediately if he thinks proper. He is not however recalled from his mission to the United States and during his absence he is to leave Mr. Politico as chargé des affaires.
The minister plenipotentiary from the Court of Brezil whose destination to this place was announced last October has not yet arrived but is expected as soon as the navigation will be free. In the mean time the Treaty between the two Governments rests suspended. I informed the Secretary of State of the arrangement which was concluded about this time last year and which was to continue in force untill the 11th: of March last. The continuance of this arrangement for another year was agreed upon by Count Romanzoff with the Portugueze Chargé des Affairs—but is left unfinished owing to some recent incidents, untill the arrival of the Minister.
These incidents probably arose from the situation of the relations between Russia and France which threaten an immediate war. The preparations for this event on the part of Russia have been great and incessant during the whole winter. I have not however until very recently expected that it would commence this spring nor do I yet consider it as inevitable but as at least extremely probable. There are perhaps secret negotiations already in train with England and the Spanish Cortes government have offered assistance in money to Russia to maintain the war. Should it break out Count Romanzoff will retire from the administration. The war will effect a great commercial revolution in the north of Europe. Of its probable issue it would not become me now to speak. At this moment Russia is undoubtedly of the two parties the best prepared but the power of France and the manner in which the French emperor always makes war lead to the expectation that his movements will be rapid and his efforts powerful. The war may not be long.
